Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 10/17/22.  Claims 1,12 and 20 are amended.  Claims 1-20 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over recipe for “ sugar free chocolate covered almonds (keto) in view of Sonneveld ( 2005/0186306) and article by Claire Saffitz “ All the Types of Chocolate, Explained” and evidence by Lily’s dark chocolate bar.
For claims  1, 12,20,  the recipe teaches to make ketogenic chocolate-nut snack.  The recipe teaches to use keto dark chocolate baking bar such as Lily’s dark chocolate baking bars and at least 1 sugar substitute ( as evidence by the ingredients shown in Lily’s dark chocolate bar, the bar is Stevia sweetened and  contains 3g erythritol/14g serving which is .21g/g.  The recipe teaches to use 2-8 oz of chocolate.  Two ounces equal to 56 gm; thus, the amount of erythritol is 11.76g erythritol/56g of chocolate which is about 21%.  Thus, the smallest amount of sugar substitute is 21% of the keto chocolate.  The recipe teaches to melt the chocolate, mixing 1 tsp powdered erythritol, to cover the almonds with the chocolate and to sprinkle with sea salt.  The chocolate covered nuts are refrigerated to solidify the chocolate.  For claim 2, the recipe teaches to refrigerate; thus, it would encompass the claimed temperature range.  For claims 8,16, 20 the sugar substitute is erythritol.
The recipe does not teach the percent cocoa solids, adding binding agent and the amounts as in claims 1,12,20, the nut  is macadamia nut as in claims 3,13, the binding agent as in claims 4-5,14, the percent cocoa solids as in claims 6, 15, the chocolate as in claim 7, adding flavoring and the amount as in claims 9-12,17-20.
The article by Claire Saffitz explains different types of chocolate.  The article shows that dark chocolate can have different ranges of cocoa solids.  Very dark chocolate can have as high as 80% cocoa solids and the chocolate is very bitter.  Chocolate having 65-70% of cocoa solids are intense without being overpowering.
Sonneveld discloses low carbohydrate comprising a core covered in coating.  The core includes nuts and other particles.  The product may be prepared using a binding agent of liquid component comprising binder syrup.  The binding agent includes  egg albumin and wheat gluten.  ( see paragraph 0059)
It would have been readily obvious to one skilled in the art to use dark chocolate having any varying percent of cocoa solid depending on the taste and flavor wanted.  For example, if a very bitter chocolate is desired, it would have been obvious to use dark chocolate having 80% cocoa solids.  The selection of any particular cocoa solid level would have been an obvious matter of preference.  It would have been obvious to one skilled in the art to add binding agents such as egg and wheat gluten to the melted chocolate as taught by Soneveld to further enhance the coating of the chocolate over the nuts.  Also, the addition of the protein binding agent increases the protein level which would further enhance the objective of a keto product.  It would have been obvious to one skilled in the art to determine the binding level and the chocolate depending on the degree of adhesion, the protein content and the amount of chocolate wanted in the product.  Such parameter can readily be determined by one skilled in the art.  It would have been an obvious matter of preference to use a different type of nut.  It would have been obvious to add a flavoring as an obvious matter of preference.  The recipe teaches that for a really decadent treat, use the Lily’s flavored chocolate bars.  It is a clear suggestion that flavorings can be added.  The type and amount of flavoring would have been an obvious matter of choice depending on the flavoring intensity and taste desired 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:                   
 This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A.  (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Response to Arguments
Applicant's arguments filed 10/17/22 have been fully considered but they are not persuasive. 
In the response, applicant argues the cited references do not disclose a detailed method of making the ketogenic chocolate-nut snack wherein the percentage of cocoa solids is 75-80%, the percentage of sugar substitute is between 20-25 and the percentage of binding agent is at least 8%.  This argument is not persuasive.  Generally difference is concentration does not impart patentability in absence of showing of unexpected result or criticality.  As clearly shown by the Saffitz article, the percent of cocoa solid varies depending on the types of chocolate.  Dark chocolate contains higher cocoa solids and the percent of cocoa solids also varies within the different types of dark chocolate. Saffitz discloses that very dark chocolate can have as high as 80% cocoa solids and the chocolate is very bitter.  Chocolate having 65-70% of cocoa solids are intense without being overpowering. It would have been readily obvious to one skilled in the art to use dark chocolate having any varying percent of cocoa solid depending on the taste and flavor wanted.  For example, if a very bitter chocolate is desired, it would have been obvious to use dark chocolate having 80% cocoa solids or if a less intense bitterness is desired, it would have been obvious to choose a chocolate having less than 80% cocoa solid but higher that the 60-70% range.  The selection of any particular cocoa solid level would have been an obvious matter of preference.  Applicant argues the range Claire Saffitz recommends is quite different from 75-80% in the amended claim 1.  It is unclear how applicant reaches such conclusion when Saffitz teaches 80% cocoa solids is a choice.  As to the sugar substitute level, the rejection sets forth that the minimum amount is 21% which is within the range claimed.  The examiner maintains her position that the amount of binding agent can readily be determined by one skilled in the art depending on the degree of adhesion and the protein content desired in the product.  Applicant argues that the amounts are optimal combination obtained after extensive experiments by the inventor.  However, applicant had not submitted any evidence of unexpected result for the combination of amounts.  Furthermore, determine the optimum amounts would have been within the skill of one in the art. “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). “Where general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  Applicant makes the same argument with respect to claims 12 and 20.  The argument is not persuasive for the same reason as for claim 1.
 Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:                   
 This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A.  (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 14, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793